Citation Nr: 0430172	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there is new and material evidence to reopen service 
connection for the cause of death.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had served with the Philippine Commonwealth Army 
from December 1941 to January 1943 and in the Regular 
Philippine Army from April 1945 to March 1946.  He was a 
prisoner of war from May 1942 to January 1943.  The veteran 
died in December 1983.  Appellant's motion for advancement on 
the docket due to age was granted in October 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision by the Manila, 
Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in December 1983; his death certificate 
lists the immediate cause of death as cardio-respiratory 
arrest and congestive heart failure.   

2.  The veteran's Philippine Commonwealth Army service 
includes status as a 
prisoner-of-war (POW).

3.  By rating decision in March 2002, the RO denied the 
appellant's claim for entitlement to service connection cause 
of death; the decision is final.  

4.  Evidence received since the March 2002 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection cause of death.  

5.  Congestive heart failure is presumed to have been 
manifested in service under the revised regulations.

6.  Congestive heart failure caused the veteran's death.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied entitlement 
to service connection cause of death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the March 2002 rating 
decision is new and material, and the claim for this benefits 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

3.  The veteran does meet the criteria for presumptive 
service connection based on former POW status.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.203 (2004); 38 C.F.R. § 1.18, 3.309 (October 7, 2004); See 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  

4.  A disease incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.312 (2004); 
38 C.F.R. § 1.18, 3.309 (October 7, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the appellant will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II.  New and Material Evidence

The RO initially denied service connection for cause of death 
in a March 2002 rating decision.  The appellant filed a 
notice of disagreement and was issued a statement of the case 
in March 2002, but did not file a substantive appeal.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the appellant's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the service connection cause of death claim in 
March 2002 on the basis that there was insufficient evidence 
establishing a connection between the veteran's death and 
injuries or illnesses acquired during service.  Evidence 
received since the March 2002 denial includes a number of lay 
witness statements, specifically a statement dated in January 
2003 from another veteran.  This veteran stated that he 
personally witnessed the appellant's husband after his 
release from internment and noticed that he was pale, thin, 
and weak with swollen lower extremities.  He stated that the 
veteran told him about suffering from sleepless nights, 
malnutrition, insect bits, pollution, and became sick with 
malaria as a POW.  

In addition, evidence that was considered in the March 2002 
rating decision included the fact that the veteran was a POW 
during World War II and his cause of death in December 1983 
was listed as cardio-respiratory arrest due to congestive 
heart failure.  Despite his POW status, the causes of the 
veteran's death was not a presumptive condition at the time 
of the March 2002 rating decision.  However, the Board notes 
that 38 C.F.R. § 3.309(c) was revised subsequent to the March 
2002 rating decision and during this appeal.  Added to the 
list of diseases under 38 C.F.R. § 3.309 is atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  Therefore, the contributing factor to the 
veteran's death is now a presumptive condition.  38 C.F.R. 
§ 3.309(c) (October 7, 2004).  

Based upon the above information, the Board finds that the 
new lay witness statement describing the veteran's ailments 
immediately after internment, coupled with the change in law 
during the appeal, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for cause of death.  As such, evidence received since the 
March 2002 rating decision is new and material, and the 
appellant's claim of entitlement to service connection for 
cause of death has been reopened.  

III.  Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Review of the record shows that the veteran died in December 
1983.  His death certificate reflects that the immediate 
cause of death due to cardio-respiratory arrest and 
congestive heart failure.  Appellant asserts that her 
husband's death was due to diseases he incurred in service, 
specifically while he was a POW.  

The initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW.  See 38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y) (2004).  Service records show that the veteran was 
listed as a POW from May 1942 to January 1943 while serving 
for the Philippine Commonwealth Army.  There appears to be no 
reasonable basis for questioning the service department 
findings.  In fact, the record also includes a letter from 
the United States Department of Justice dated in June 1996 
that certified that the former War Claims Commission 
determined that the veteran was held as a POW for 239 days 
during World War II.  The Board therefore finds that the 
veteran was held as a POW during World War II.  

In the February 2004 rating decision, the RO did not dispute 
that the veteran was a former POW.  Instead, the RO denied 
the claim based on the fact that the veteran's causes of 
death, cardio-respiratory arrest and congestive heart 
failure, were not presumptive conditions for a POW, nor was 
there medical evidence that these disorders manifested in 
service or within one year following service.  38 C.F.R. 
§§ 3.307, 3.309 (2004).  Based upon the regulations in effect 
at the time of the rating decision, the analysis by the RO 
was correct.  However, 38 C.F.R. § 3.309(c) was recently 
revised.  Added to the list of diseases under 38 C.F.R. 
§ 3.309 is atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia).  These diseases are 
subject to the presumption service connection provisions as 
follows:  

Disease specific as to former prisoners 
of war. (1) If a veteran is a former 
prisoner of war, the following diseases 
shall be service connected if manifest to 
a degree of disability of 10 percent or 
more at any time after discharge or 
release from active military, naval, or 
air service even though there is no 
record of such disease during service, 
provided the rebuttable presumptions 
provisions of Sec. 3.307 are also 
satisfied.  

38 C.F.R. § 3.309(c) (October 7, 2004).  

Applying the revised regulations to this case, the record 
does not include any medical evidence refuting the listed 
causes of death, nor is there medical evidence rebutting the 
presumption that the veteran acquired such diseases other 
than as a former POW.  Although there are no medical records 
showing atherosclerotic heart disease or hypertensive 
vascular disease, complications from these diseases 
manifested in the veteran's cause of death.  In addition, 
there is competent lay person evidence from the veteran's 
wife and former soldiers who knew the veteran during and 
after his POW internment that the veteran suffered health 
effects of circumstances or hardships similar to those 
experienced by POW's (such as malnutrition, torture, physical 
abuse, or psychological stress).  38 C.F.R. § 1.18 (October 
7, 2004).  

Based upon the above evidence, the Board finds that the 
veteran acquired diseases as a former POW that resulted in 
his congestive heart failure, which is a presumptive service 
connection disease under the revised regulations.  38 C.F.R. 
§ 3.309 (October 7, 2004).  As the veteran's congestive heart 
failure is found to be a cause of the veteran's death, 
service connection for cause of death is warranted.  The 
benefit of the doubt is resolved in favor of the appellant.  
See Masors, supra; Wilson, supra; Gilbert, supra.  
Accordingly, service connection for cause of death is 
warranted from the effective date of the revised regulations, 
or October 7, 2004.  


ORDER

Service connection for cause of death is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



